     Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29              Desc
                                    Main Document     Page 1 of 59



 1   Karl Avetoom
 2   1100 Rutland Road # 9
     Newport Beach, CA 92660
 3   (949) 929-4787
     Email kia002@att.net
 4
 5
     Creditor and Plaintiff, In Pro Per
 6
 7
 8                                 UNITED STATES BANKRUPTCY COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

10                                                       )   Case No:    8:21-bk-10513-ES
     In re:                                              )
11                                                       )
     Rosa Fridman                                        )   Adversary Case No: 8:21-ap-01023-ES
12                                                       )
                                        Debtor           )   Hon: Erithe A. Smith
13                                                       )
     __________________________________                  )   Chapter 7
14                                                       )
     Karl Avetoom                                        )
                                                         )   PLAINTIFFF KARL AVETOOM’S MOTION
15                          Plaintiff                        FOR A PROTECTIVE ORDER OR
                                                         )
16                                                       )   ALTERNATIVELY FOR AN ORDER
                      v.                                 )   QUASHING FALSE SERVICE OF
17                                                       )
     Rosa Fridman                                        )   DEPOSITION SUBPOENA.
                                                         )   DECLARATIONS OF KARL AVETOOM
18                          Defendant                    )   AND BARRY Q. BROOKS IN SUPPORT.
19                                                       )
                                                         )   Hearing Info:
20                                                       )
                                                         )   September 9, 2021
                                                         )   10:30 a.m.
21
                                                         )   Courtroom 5A (via remote appearance)
22                                                       )   411 W. Fourth St. Santa Ana CA 92701
                                                         )
23   TO THE HONORABLE ERITHE A. SMITH, FEDERAL BANKRUPTCY JUDGE, TO
24   DEFENDANT ROSA FRIDMAN AND HER ATTORNEY OF RECORD, AND TO ALL
25   OTHER INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD:
26            Plaintiff and Moving Party, Karl Avetoom, (“Plaintiff”) hereby requests this Court issue an
27   order quashing the unlawfully served deposition subpoena and for a protective order against Defendant
28   through counsel (“Defendant”) attempt to compel discovery in violation of F.R.Civ. P. 26, 30 and 45.


                                                         1
                      MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                  Desc
                                    Main Document     Page 2 of 59



 1          As set forth below, before seeking this Court’s intervention, Plaintiff attempted for weeks to
 2   resolve this discovery dispute over a deposition improperly serve by email, overly broad scope
 3   exceeding the scope of Rule 26, continuing “day to day” in excess of the 7 hour, one day rule, and
 4   conducting needless discovery when a pending motion to resolve this case is set for hearing on
 5   September 9, 2021 requiring only the Court to rule on an issue of law. However, after Defense
 6   counsel’s avoidance of Plaintiff’s requests to meet and confer, Plaintiff and Defense counsel met and
 7   conferred, but ultimately refused to resolve discovery issues, and has now attempted to falsify service.
 8
 9              •   The Notice of Deposition was unlawfully served by email, without consent, ignoring

10                  notice by Plaintiff that he would not accept service by email.

11
12              •   A licensed private investigator, also a former state bar investigator and retired law
13                  enforcement, witnessed Defense counsel’s associate visit Plaintiff residence, make no
14                  attempt to come to the front door to attempt personal service, but rather taped

15                  documents to a wooden dog gate, take a picture then remove the documents and leave.

16                  Later passing this off as “personal service.” Defense counsel’s associated was
17                  seemingly unaware that Plaintiff’s unit and complex has video security.1 Defense

18                  counsel abandoned this sham personal service claim, and now relies on a false mailing.

19
20              •   Lastly a single envelope was received on April 2, 2021, hand addressed to Plaintiff with

21                  no notice inside, matching the purported proof of service by mail signed by Defense
22                  counsel’s paralegal. Defense counsel previously mailed documents from Michigan to

23                  Plaintiff that either arrived late or not at all.

24
25
26
27
     1
      The video cameras were installed after Rosa Fridman physically assaulted another owner over fifty cents, and
28   Moisey and Rosa Fridmans repeated attempts to obtain insurance payouts from their HOA, that included forging
     documents and signatures of other homeowners.


                                                            2
                     MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                  Desc
                                    Main Document     Page 3 of 59



 1          Assuming arguendo that Defendant’s counsel had actually personally served the Notice of
 2   Deposition on August 2, 2021, two-day notice is insufficient within the 9th Circuit.
 3       I. THE DEPOSITION SUBPOENA SHOULD BE QUASHED FOR IMPROPER SERVICE
 4           AND NOTICE.
 5          On July 16, 2021 Plaintiff filed his Motion for Summary Judgment before this Court
 6   (Document 8 and associated filings). Defense counsel has waited nearly a month before defectively
 7   noticing Plaintiff’s deposition. At a recent meet and confer, Defense counsel could not provide a
 8   legitimate need for a deposition, only a hypothetical of what if the Debtor has paid Plaintiff’s 2011
 9   $1.1 debt in full already. . . .only to later admit the Debtor cannot afford to pay Plaintiff in full
10   (Brooks decl. ¶ 4). As set forth below, service of the deposition notice is nothing short of defective
11   and deceitful.
12          On March 17, 2021 Plaintiff informed Defendant’s counsel, Scott Talkov, that Plaintiff would
13   not accept service via email (Exhibit “1” to Avetoom declaration). On August 2, 2021 during the meet
14   and confer, Plaintiff against reminded Defendant’s counsel, Scott Talkov, that he did not agree to email
15   service (Brooks declaration ¶ 3). On August 3, 2021 Defendant’s counsel falsely represented it
16   personally served Plaintiff by taping a deposition notice to Plaintiff’s dog gate and taking a photograph
17   (Avetoom declaration Exhibit “2”). On August 3, 2021 Plaintiff objected to the false representations
18   of service/notice and notified Defendant’s counsel that his complex and unit had video proof no
19   personal service was ever made (Avetoom decl. Exh. “3”). Plaintiff also gave notice of his intent to
20   obtain a protective order.
21          Defendant’s email shows that despite Plaintiff giving notice that Plaintiff does not accept
22   electronic service, Defendant’s counsel disregarded FRCP 52 and attempted to force email service.
23
24   2
       Service of documents is covered by F.R.Civ.P 5 which states in relevant part:
25   (b) Service: How Made. (2) Service in General. A paper is served under this rule by:
     (A) handing it to the person; (B) leaving it: (ii) if the person has no office or the office is closed, at
26   the person's dwelling or usual place of abode with someone of suitable age and discretion who
27   resides there; (C) mailing it to the person's last known address--in which event service is complete
     upon mailing;… or (F) delivering it by any other means that the person consented to in writing--in
28   which event service is complete when the person making service delivers it to the agency designated to
     make delivery.

                                                           3
                      MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                 Desc
                                    Main Document     Page 4 of 59



 1   Worse than this, Defendant’s counsel resorted to falsely representing they personally served Plaintiff
 2   on August 2, 2021, but have two fatal problems: (1) their own evidence shows they taped a notice of
 3   deposition to Plaintiff’s dog gate, under 9th Circuit law and F.R.Civ.P. 45 this is not personal service,
 4   and (2) a licensed private investigator and former state bar investigator, Mr. Barry Brooks, witnessed
 5   Talkov law’s associate make no attempt to come to Plaintiff’s front door and personally serve Plaintiff,
 6   but rather removed the document after taping it to the dog gate and taking his photographs (Brooks
 7   declaration ¶ 3)(See also Avetoom decl. Exhibit “2”). Plaintiff’s unit has a Ring doorbell with video
 8   and Beach Crest Villas has video surveillance that shows no attempt for personal service, as noted in
 9   Plaintiff’s objection and response to Talkov law’s August 3, 2021 email falsely representing personal
10   service by Leilani Castillo or an affiliate of Talkov law (Avetoom declaration Exhibit “3”).
11            Having received notice that Plaintiff does not accept service by email, Defendant’s counsel
12   must properly serve notice by mail or by personally delivering the notice to Plaintiff (FRCP 5). Here,
13   Defendant’s counsel did neither as set forth in the declaration of Barry Brooks ¶ 3.
14            Rule 45(b)(1) provides, in relevant part, that “[s]ervice of a subpoena upon a person named
15   therein shall be made by delivering a copy thereof to such person[.]” The majority of courts
16   understand “delivering” to require personal service of the subpoena. See Rijhwani v. Wells Fargo
17   Home Mortg., Inc., No. C 13-05881 LB, 2015 WL 848554, at *4 (N.D. Cal. Jan. 28, 2015) (citation
18   omitted); Spencer, 2006 WL 2734284, at *1 (citations omitted); Newell v. Cnty. of San Diego, No.
19   12cv1696-GPC (BLM), 2013 WL 4774767, at *2 (S.D. Cal. Sept. 5, 2013) (citations omitted); see also
20   Wright & Miller, 9A Fed. Practice & Proc. § 2454 (3d ed. 2015) (“The longstanding interpretation of
21   Rule 45 has been that personal service of the subpoena is required.”). Thus, “contrary to the practice
22   with regard to the service of a summons and complaint, it is not sufficient to leave a copy of the
23   subpoena at the dwelling place of the witness...” Wright & Miller, supra, § 2454 (collecting cases).
24   See Fujikura Ltd. v. Finisar Corp., 15MC80110HRLJSC, 2015 WL 5782351, at *5 (N.D. Cal. Oct. 5,
25   2015).
26            As set forth in the declaration of Mr. Barry Brooks, retired law enforcement, a former state bar
27   investigator and licensed private investigator, Defense counsel stated on August 2, 2021 that he would
28   have Plaintiff personally served that day. Less than one hour later, a young male came to Plaintiff’s


                                                          4
                      MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES         Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                Desc
                                   Main Document     Page 5 of 59



 1   homeowner’s association complex, came up the staircase, made no attempt to approach Plaintiff’s
 2   front door, looked around, taped a piece of paper to a dog gate, took a photo, removed the paper and
 3   left on foot (Brooks declaration ¶ 3)(Avetoom declaration Exhibit “2” August 3, 2021 email from
 4   Talkov law with pictures taken by Defense counsel showing documents taped to dog gate).
 5           Unaware that Brooks and Plaintiff were watching, and that the complex has video surveillance
 6   and Plaintiff has a Ring doorbell with video monitoring, this attorney of Talkov law’s attempt to give
 7   the appearance of personal service, is not only deceitful, but does not meet the personal service
 8   requirements under Rule 45. Even had Talkov’s agent realized he was on video and left the document,
 9   leaving a document taped to a dog gate of a residence is insufficient personal service, supra.
10           On August 3, 2021 Taklov law sent another email falsely representing it had personally served
11   Plaintiff, and that service was performed via email on July 30, 2021 and August 3, 2021 and via mail
12   (Avetoom declaration Exhibit “2”). Plaintiff again objected to the defective service and notice,
13   notifying Defendant’s counsel that no personal service took place (Avetoom declaration Exhibit “3”).
14   Plaintiff objected to the purported service of the subpoena to appear at a deposition two days later
15   (Avetoom decl. exhibit “3”.). Plaintiff informed Defendant’s counsel that he would be filing for a
16   protective order. (Id.).
17           a.     The Deposition Subpoena Was Not Personally Served Nor Was It Mailed Violating
18                  Rule 45.
19           That same day, Plaintiff received an email from the United Postal Service showing a letter
20   postmarked July 31, 2021 with Plaintiff’s handwritten address, no return address, mailed from Santa
21   Ana, CA. Plaintiff, accompanied by Mr. Brooks, opened Plaintiff’s mailbox, retrieved this hand
22   scribed envelope, and opened it, only to find blank paper inside. (Brooks declaration ¶ 5)(Avetoom
23   decl. Exhibit “6”). This envelope matches the description of a purported mailing by Talkov Law in its
24   August 3, 2021 email. No other mail has been sent to Plaintiff by Talkov law and based upon the
25   email from “Nick” at Talkov law on August 3, 2021, the post mark of July 31, 2021 is the only letter
26   sent to Plaintiff since July 30, 2021 opened by Mr. Brooks. (Brooks declaration ¶ 5).
27           Not only has Defendant’s counsel falsely represented personal service, caught by video and Mr.
28   Brooks, but mailing an empty envelope with no return address is also defective service. Moreover, had


                                                         5
                      MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                  Desc
                                    Main Document     Page 6 of 59



 1   service actually occurred by personal service on August 2, 2021 for a deposition two days later, this
 2   did not give sufficient notice, as five (5) days notice is required.
 3          b.     No Reasonable Notice.
 4          Under Fed. R. Civ. P. 30(b)(1), “[a] party who wants to depose a person must give reasonable
 5   written notice to every other party. What constitutes reasonable notice depends on the circumstances of
 6   each case. See Hart v. United States, 772 F.2d 285, 286 (6 Cir. 1989). A party opposing a deposition
                                                                   th




 7   on grounds that the deposition was insufficiently noticed may move for a protective order pursuant to
 8   Fed. R. Civ. P. 26(c). See Paige v. Commissioner, 248 F.R.D. 272, 275 (C.D. Cal. 2008). Reasonable
 9   notice is at least five (5) days. Courts construe “reasonable notice” to be five days, if the deposition
10   notice does not require production of documents at the deposition. Guzman v. Bridgepoint Educ., Inc.,
11   Civil No. 11cv69-WHQ(WVG), 2014 WL 1670094, at 2 (S.D. Cal. Apr. 28, 2014); see also Pac. Mar.
12   Freight, Inc. v. Foster, No. 10cv578-BTM(BLM), 2013 WL 6118410 at *2 n.2 (S.D. Cal. 2013) (at
13   least five days notice is sufficient for a party's deposition). As set forth in the declaration of Barry
14   Brooks, Plaintiff stated that he would have to retain counsel before the deposition to avoid harassment
15   by Defense counsel seeking a deposition for improper purpose (Brooks decl. ¶ 4).
16          c.     The Deposition Has No Valid Purpose As The Pending Motion For Summary
17                 Judgment Has No Triable Issues For Only Two Elements Under §523(a)(10) and 9th
18                 Circuit Law.
19          Pending before this Court is Plaintiff’s Motion for Summary Judgment under 11 U.S.C.
20   § 523(a)(10). There are no triable issues of fact, with Defendant’s own admissions and statements
21   under oath meeting the 9th Circuit’s two elements to establish “ ‘once nondischargeable, always
22   nondischargeable.’ ” In re Garcia, 313 B.R. 307, 310 (9th Cir. BAP 2004) (quoting Paine v. Griffin
23   (In re Paine), 283 B.R. 33, 37 (9th Cir. 2002)). In re Rabalais (B.A.P. 9th Cir., Mar. 1, 2021, No. 2:20-
24   AP-01138-ER) 2021 WL 785775, at *4. Specifically, In re Faramarz Bijan Khounani (B.A.P. 9th
25   Cir., Feb. 2, 2017, No. 8:15-AP-01483-TA) 2017 WL 460968, at * 4 “only two straightforward
26   elements are required: 1) that the claim at issue was a pre-petition claim in an earlier bankruptcy case,
27   and 2) that the debtor either waived his discharge or was denied his discharge under certain subsections
28   of § 727(a) in that prior case.” Defendant has already admitted to both “straightforward elements” in


                                                           6
                     MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                 Desc
                                    Main Document     Page 7 of 59



 1   her Answer and petitions signed under oath in her 2012 and 2021 schedules. All that remains is for
 2   the Court to rule on an issue of law under Section 523(a)(10) to find “ ‘once nondischargeable, always
 3   nondischargeable.’ ” under 9th Circuit law.
 4
 5
        II. A PROTECTIVE ORDER IS REQUIRED TO PREVENT FURTHER DISCOVERY
 6
             ABUSE BY DEFENSE COUNSEL.
 7
           Rule 26 applies to bankruptcy cases. F.R.Civ.P. 26(c) states in relevant part
 8   Protective Orders.
 9   (1) In General. A party or any person from whom discovery is sought may move for a protective order
     in the court where the action is pending -- or as an alternative on matters relating to a deposition, in the
10   court for the district where the deposition will be taken. The motion must include a certification that
     the movant has in good faith conferred or attempted to confer with other affected parties in an effort to
11   resolve the dispute without court action. The court may, for good cause, issue an order to protect a
12   party or person from annoyance, embarrassment, oppression, or undue burden or expense, including
     one or more of the following:
13   (A) forbidding the disclosure or discovery;
     (B) specifying terms, including time and place or the allocation of expenses, for the disclosure or
14
     discovery;
15   (C) prescribing a discovery method other than the one selected by the party seeking discovery;
     (D) forbidding inquiry into certain matters, or limiting the scope of disclosure or discovery to certain
16   matters;
     (E) designating the persons who may be present while the discovery is conducted;
17
     (F) requiring that a deposition be sealed and opened only on court order;
18   (G) requiring that a trade secret or other confidential research, development, or commercial
     information not be revealed or be revealed only in a specified way; and
19   (H) requiring that the parties simultaneously file specified documents or information in sealed
20   envelopes, to be opened as the court directs.
     Fed. Rules Civ.Proc., rule 26, 28 U.S.C.A.
21
22
            Here there are several needs for the Court to issue a protective order.
23          d.     The Court Should Stay Discovery Pending Plaintiff’s Motion For Summary Judgment
24                 That Disposes Of This Matter As No Triable Facts Remain Under 9th Circuit Law for
25                 § 523(a)(10) And Requires Only An Issue Of Law For The Court To Decide.
26          There is a pending motion for summary judgment that will resolve this entire matter as a matter
27   of law without any need for discovery, based on Defendant’s admissions to both elements required by
28   the 9th Circuit under 11 U.S.C. § 523(a)(10). Accordingly staying discovery is required to avoid


                                                          7
                     MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29               Desc
                                    Main Document     Page 8 of 59



 1   Plaintiff from having to retain counsel to avoid continued harassment by Defense counsel who was less
 2   than willing to resolve the dispute during the August 2, 2021 “meet and confer” (Brooks decl. ¶ 3).
 3          The Court in Nguyen v. BMW of North America, LLC. (S.D. Cal., June 4, 2021, No.
 4   20CV2432-JLS(BLM)) 2021 WL 2284113, at *2 recently reiterated the 9th Circuit standard for staying
 5   discovery pending the outcome of a dispositive motion with no disputed facts and only a rule of law
 6   remaining.
 7
                    When deciding whether to grant a stay of discovery, the court must
 8                  consider the objectives of Fed. R. Civ. P. 1 to ensure a “just, speedy, and
                    inexpensive determination of every action.” Federal Housing Finance
 9                  Agency, 2019 WL 2527563, at *1 (quoting Tradebay, LLC v. eBay, Inc.,
                    278 F.R.D. 597, 602-603 (D. Nev. 2011)). District courts have “wide
10
                    discretion in controlling discovery” and that discretion extends to staying
11                  discovery upon a showing of “good cause.” Onn v. Carnival Corp., 2021
                    WL 1267264, at *1 (N.D. Cal., Apr. 6, 2021) (quoting Little v. City of
12                  Seattle, 863 F.2d 681, 685 (9th Cir. 1988)); see also Cellwitch, Inc. v.
13                  Tile, Inc., 2019 WL 5394848, at *1 (N.D. Cal., Oct. 22, 2019) (“The
                    Court has discretion to stay discovery pending the resolution of
14                  dispositive motions, including motions to dismiss”).
15
                    “First, the pending motion must be potentially dispositive of the entire
16                  case, or at least dispositive on the issue at which discovery is aimed.
17                  Second, the court must determine whether the pending, potentially
                    dispositive motion can be decided absent additional discovery.”
18                  Mlejnecky, 2011 WL 489743, at *6. If either part of the test is not met,
                    discovery should proceed. Id. This two-factor test “requires the court to
19                  take a ‘preliminary peek’ at the merits of the pending, potentially
20                  dispositive motion to determine whether a stay is granted.”1Cellwitch,
                    Inc., 2019 WL 5394848, at *1 (citing Tradebay, 278 F.R.D. at 602).
21
22                  These cases find that discovery should be stayed “only when there are no
                    factual issues in need of further immediate exploration, and the issues
23                  before the Court are purely questions of law that are potentially
24                  dispositive.” Id. (quoting Hachette Distribution v. Hudson County News
                    Co., 136 F.R.D. 356 (E.D. N.Y. 1991)). Id. at *3.
25
            See also GTE Wireless, Inc. v. Qualcomm, Inc. (S.D. Cal. 2000) 192 F.R.D. 284, 286, accord.
26
     In this matter, a motion for summary judgment is pending for hearing on September 9, 2021 under 11
27
     U.S.C. § 523(a)(10) where there are no disputed material facts. The 9th Circuit requires only two
28
     elements, both are met here.


                                                        8
                    MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES         Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                Desc
                                   Main Document     Page 9 of 59



 1          See specifically In re Faramarz Bijan Khounani (B.A.P. 9th Cir., Feb. 2, 2017, No. 8:15-AP-
 2   01483-TA) 2017 WL 460968, at *4 affirming Judge Albert’s granting of summary judgment under
 3   Section 523(a)(10) reiterating “only two straightforward elements are required: 1) that the claim at
 4   issue was a pre-petition claim in an earlier bankruptcy case, and 2) that the debtor either waived his
 5   discharge or was denied his discharge under certain subsections of § 727(a) in that prior case.”.
 6   In addition, as a matter of 9th circuit law “a determination of nondischargeability in one bankruptcy
 7   case bars redetermination of that issue in a subsequent bankruptcy case. ‘In other words, once
 8   nondischargeable, always nondischargeable.’ ” Bankr. Recovery Network v. Garcia (In re Garcia),
 9   313 B.R. 307, 310 (9th Cir. BAP 2004) (quoting Paine v. Griffin (In re Paine), 283 B.R. 33, 37 (9th
10   Cir. 2002)). In re Rabalais (B.A.P. 9th Cir., Mar. 1, 2021, No. 2:20-AP-01138-ER) 2021 WL 785775,
11   at *4 affirming preclusive effect of prior non-discharged debt listed in subsequent bankruptcy petition.
12          This Court, in taking a “peek”, will easily see that Plaintiff’s Motion for Summary Judgment
13   meets both prongs.
14          Defendant has already admitted in her Answer to stipulating to a judgment of non-discharge in
15   her prior 2012 Chapter 7 case (Exhibit “5” to Avetoom declaration, Doc 12 MSJ Separate Statement
16   UMF # 12, 14, 15, 24). Defendant has also, under oath, listed the same claim, Plaintiff’s 2011 State
17   Court Judgment in both her 2012 and 2021 Chapter 7 bankruptcy schedules (Id.).
18          On August 2, 2021 Plaintiff and Defense counsel met and conferred, witnessed by Mr. Barry
19   Brooks. When asked why Defendant’s counsel needed to conduct discovery to oppose Plaintiff’s
20   Motion for Summary Judgment, Mr. Talkov could only offer a “hypothetical”, essentially what if
21   Defendant Rosa Fridman has paid the entire judgment off since the § 727 non-discharge judgment
22   (Brooks declaration ¶ 4). This was later contradicted by Defense counsel admission that
23   Debtor/Defendant could not afford to satisfy Plaintiff’s 2011 judgment (Brooks decl. ¶ 4).
24          Under Garcia, Paine, Rabalais, and In re Faramarz Bijan Khounani, Plaintiff has satisfied
25   both factual requirements under 11 U.S.C. § 523(a)(10). If Defendant wants a finding that the 2011
26   Judgment is no longer enforceable, she should not have stipulated under oath that it was in 2019 and
27   would need to return to the State Court to seek a full satisfaction upon showing of full payment.
28   Something she cannot do.


                                                         9
                     MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                  Desc
                                    Main Document    Page 10 of 59



 1          Accordingly, this Court should stay discovery until after the Court hears Plaintiff’s Motion for
 2   Summary Judgment on September 9, 2021.
 3
 4     III. IN THE ALTERNATIVE THE COURT SHOULD GRANT PLAINTIFF A
 5           PROTECTIVE ORDER TO PREVENT DISCOVERY ABUSE BY DEFENDANT’S
 6           COUNSEL SEEKING TO AVENGE THE 2011 STATE COURT JUDGMENT.
 7          Plaintiff has attempted for several weeks to resolve an ongoing discovery dispute with
 8   Defendant’s counsel (Avetoom decl. Exhibit “4”). After Defense counsel’s repeated threats and
 9   refusal to conduct discovery within the parameters of Rule 26, Plaintiff repeatedly requested for a meet
10   and confer by telephone. Finally, on August 2, 2021, the parties met and conferred. However
11   Defendant’s intransigence to conducting lawful discovery remains.
12          Defense counsel refused to agree to limit his discovery to facts pertaining to claims and
13   defenses pursuant to Rule 26(b)(1). See Brooks declaration ¶ 4. See also Exhibit “4” to Avetoom
14   declaration, incorporating emails from Scott Taklov stating intent to seek discovery into unrelated
15   party to this mater. See also Joint Status Report, wherein Scott Talkov represents wanting to take the
16   deposition of Victor Balakin, a non-party to this matter. On August 2, 2021 Mr. Talkov represented he
17   did not have to disclose the scope of his intended discovery during the meet and confer and refused to
18   accept the cited law under § 523(a)(10) that renders Plaintiff’s claim under the 2011 State Court
19   Judgment always non-dischargeable (Brooks declaration ¶ 4).
20          Unpersuasively, Defense counsel has made all of his affirmative defenses under 11 U.S.C.
21   § 547 which has nothing to do with 11 U.S.C. § 523(a)(10).
22          e.     Defense Counsel’s Attempt To Take A Day-to-Day Deposition Violating Rule 30.
23          Defense counsel also refuses to accept that he is afforded only one deposition for a 7-hour
24   period (FRCP 30(d)(1) Duration. Unless otherwise stipulated or ordered by the court, a deposition is
25   limited to one day of 7 hours. Fed. Rules Civ.Proc., Rule 30, 28 U.S.C.A. Rather he wants a day-to-
26   day deposition.
27          Defense counsel has expressly stated his intention of taking the deposition to seek information
28   into a potential creditor that is not a party to this action nor even filed a claim in the bankruptcy case.


                                                           10
                       MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                  Desc
                                    Main Document    Page 11 of 59



 1   Defense counsel admitted in an email that he has already spoken to this person on the telephone, but
 2   then alleged that this person does not exist. The person who has information on this non-party is,
 3   Defense counsel, himself. Defense counsel remains unable to show how this non-party, whom Scott
 4   Taklov spoke to, and later represented to the court and US Trustee’s office is fictitious, even has any
 5   information with this Adversarial action. Naturally the US Trustee’s office was not impressed that
 6   Talkov’s allegations that this potential creditor is fictitious, concealed the fact that Scott Talkov
 7   admitted in an email to speaking to this non-existent person.
 8          As a reminder, this Court found that the presence of this creditor would harm Plaintiff in its
 9   April 15, 2015 rulings on the LAM/Motion to Dismiss. Talkov then demanded the Chapter 7 Trustee
10   force this person to file a claim or file a declaration, this was not acted upon. Talkov then demanded
11   the State Court set an OSC and conduct an inquiry, an investigation, the State Trial Court found his
12   request improper and unsupported. Then Scott Talkov requested the United States Trustee’s office
13   take action. The US Trustee’s office was surprised to learn that Mr. Talkov had actually spoken to this
14   imaginary potential creditor on the phone and admitted to doing so in an email which was provided to
15   the US Trustee’s Santa Ana office. Now the Fridmans, supported by Talkov, are filing this “fictitious”
16   creditor’s bankruptcy court filing in the State Court OSC Re contempt proceeding in a failed attempt to
17   avoid the issuance of an OSC Re contempt order. As this Court found, the presence of Mr. Balakin is
18   detrimental to Plaintiff as a creditor with an unsecured claim. The only party who seems to be using
19   this for benefit is the Fridmans… but this is not new.
20          In the 2012 Bankruptcy case, the Trustee incurred over $600,000 in fees chasing the Fridmans
21   concocted stories and fraudulent transfers, while the Fridmans bragged about costing everyone
22   thousands of dollars in retaliation for their decision to file bankruptcy.
23          This Debtor stood before this very court and stipulated to every violation under Section
24   727(a)(2), (4) and (5). This debtor stipulated to denial of discharge, and then returned to State Court
25   and represented that she was forced into it, and that all of her lawyers were “weak” and negligent. The
26   Debtors then resorted to online media insulting Judge Karen L. Robinson, and this Court. Now this
27   same fraudulent debtor refuses to accept that once a debt is nondischargeable, it is forever
28   nondischargeable.


                                                           11
                     MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES        Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                 Desc
                                  Main Document    Page 12 of 59



 1     IV. CONCLUSION.
 2          Based on the foregoing, Plaintiff requests this Court should sustain Plaintiff’s objection to
 3   Defendant’s subpoena, quash said subpoena. In addition, Plaintiff respectfully requests this Court
 4   issue a protective order staying discovery until Plaintiff’s Motion for Summary Judgment is heard or
 5   issue a protective order that limits the time and scope of discovery, preventing Defendant’s harassing
 6   conduct perpetuated under the guise of unrestricted discovery that does violence to Rule 26.
 7
 8
 9   Dated August 4, 2021                         By:     s/ Karl Avetoom
10                                                        _______________________________
11                                                        Karl Avetoom, Movant and Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         12
                     MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES         Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                Desc
                                   Main Document    Page 13 of 59



 1                                 DECLARATION OF KARL AVETOOM
 2
 3   I, KARL AVETOOM, hereby declare as follows:
 4      1.      I have personal knowledge of the following facts and if called upon to testify under oath, I
 5   could and would do so competently to the following facts.
 6      2.      I have attempted for several weeks to resolve this discovery dispute, including numerous
 7   email exchanges, and repeated requests to meet and confer before having to bring this motion for a
 8   protective order or order quashing the deposition subpoena falsely represented as served on me by
 9   Defendant’s counsel. Despite all of these emails and a 45 minutes telephonic meet and confer,
10   witnessed by a licensed private investigator, former state bar investigator and retired law enforcement,
11   Mr. Barry Brooks I was unable to get any resolution on multiple discovery issues in dispute.
12      3.      Attached to my declaration as Exhibit “1” is a true and correct copy of a March 17, 2021
13   email I sent to Defense counsel stating that I do not accept electronic service. This is based on a
14   history of the Fridmans and their counsel claiming to have emailed me documents, which continues to
15   this day, that are never actually emailed.
16      4.      Attached to my declaration as Exhibit “2” is a true and correct copy of an email received I
17   received on August 3, 2021 from Defense counsel representing “personal service” by temporarily
18   sticking a deposition notice to a dog gate, which, as attested to by Mr. Barry Brooks, the server never
19   attempted to come to the front door which has Ring video and removed said notice and left on foot.
20   The dog gate is not locked, not permanent and as seen in the photographs, UPS managed to come to
21   my front door and leave a box there.
22      5.      Attached to my declaration as Exhibit “3” is a true and correct copy of my email to
23   Defense counsel objecting to the false representation of service.
24      6.      Attached to my declaration as Exhibit “4” is a true and correct copy of my attempts via
25   email to resolve the discovery dispute over scope, issues under Section 523(a)(10), including my
26   requests to meet and confer by telephone with Defense counsel as required.
27      7.      Attached to my declaration as Exhibit “5” is a true and correct copy of the filed Separate
28   Statement in support of my Motion for Summary Judgment (8:21-ap-01023-ES Doc 12) setting forth


                                                         13
                     MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES         Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                Desc
                                   Main Document    Page 14 of 59



 1   both required elements under Section 523(a)(10), the Debtor’s admission to denial of discharge of her
 2   2012 Chapter 7 bankruptcy case under 11 U.S.C. § 727(a)(2), (4) and (5), and her schedules signed
 3   under oath in both her 2012 and 2021 case listing the same claim, my 2011 State Court Judgment.
 4      8.      Attached to my declaration as Exhibit “6” is a true and correct copy of the relevant portio
 5   of the USPS mail notification showing the envelope postmarked July 31, 2021 that Defendant’s
 6   counsel claims was served on me. As set forth in the declaration of Barry Brooks, Mr. Brooks opened
 7   this envelope which contained blank pages. I received no other mail addressed to me since July 30,
 8   2021 through August 3, 2021. On August 4, 2021 Defense counsel emailed me, this time dropping
 9   their claim of “personal service” after I had replied to them informing them that my HOA has video
10   security and so does my unit, which will prove any representation of “personal service” to be a lie.
11
12   I declare under penalty of perjury under the laws of the United States, that the foregoing is true and
13   correct
14
15                                                                /s Karl Avetoom
16   Executed August 4, 2021 in Newport Beach, CA.        By:     __________________________
                                                                  Karl Avetoom
17
                                                                  Creditor and Plaintiff, In Pro Per
18
19
20
21
22
23
24
25
26
27
28


                                                         14
                     MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                             Main Document    Page 15 of 59



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                   EXHIBIT “1”
26
27
28


                                              15
                 MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
AT&T Yahoo Mail - In re Fridman service list                            https://mail.yahoo.com/d/search/keyword=talkovlaw/messages/167548
                   Case 8:21-ap-01023-ES       Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                    Desc
                                               Main Document    Page 16 of 59

             In re Fridman service list

             From: kia002 (kia002@att.net)

             To:     scott@talkovlaw.com
             Date: Wednesday, March 17, 2021, 8:27 PM PDT



             Mr. Talkov,

             Please make sure that any service is sent to my full address 1100 Rutland Road Apt 9, Newport Beach,
             CA 92660.

             It appears you have filed a motion to avoid liens without serving me. Please check your records to
             confirm you mailed your motion to the correct address. I have contacted Case Mail, who your
             designated to mail your filing before it was ECF'd who provided me with a Certified Mail ID # of

             92148901324734001369193164

             which by tracking on USPS.com shows it has not been delivered, it has been delayed.

             I do not accept electronic service and service must be eﬀectuated and complete by mail.

             Please withdraw and refile your Motion and please serve by mail service that can be confirmed.

             I don't want to file an objection for ineﬀective service and cause additional delay.

             Regards

             Karl Avetoom




1 of 1                                                                                                                   8/3/21, 10:42 PM
     Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                             Main Document    Page 17 of 59



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                   EXHIBIT “2”
26
27
28


                                              16
                 MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
AT&T Yahoo Mail - Notice of Deposition - In re Rosa Fridman (8:21-bk...              https://mail.yahoo.com/d/folders/1/messages/181254
                    Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29             Desc
                                                   Main Document    Page 18 of 59

             Notice of Deposition - In re Rosa Fridman (8:21-bk-10512)/Avetoom v. Fridman
             (8:21-ap-01023-ES)

             From: Nick Moss (nick@talkovlaw.com)
             To:       kia002@att.net; kanderson@ecf.axosfs.com; 2edansie@gmail.com;
                       ustpregion16.sa.ecf@usdoj.gov
             Cc:       scott@talkovlaw.com; assistant@talkovlaw.com; chris@talkovlaw.com

             Date: Tuesday, August 3, 2021, 9:25 AM PDT



             All:

             Attached please find:

                       NOTICE OF DEPOSITION OF KARL AVETOOM

             As you can see, the deponent has received service of this notice by email (both this email and via email
             sent July 30, 2021), by mail via correspondence deposited for mailing on July 30, 2021, and by personal
             service at your address of record (1100 Rutland Rd #9 Newport Beach, CA 92660-4607) yesterday,
             August 2, 2021.

             We look forward to the deposition scheduled for this upcoming Thursday, August 5, 2021.

             Regards,
             Nick
             --
                    Nick Moss | Attorney, Talkov Law
                    a: 10880 Wilshire Blvd. Ste 1101 | Los Angeles, CA 90024
                    e: nick@talkovlaw.com | w: www.talkovlaw.com
                    p: (310) 496-3300


                       2021-08-02_Ntc. of Depo. of Avetoom [POS By Personal Service]_vF.pdf
                       915.2kB




1 of 1                                                                                                                8/3/21, 10:43 PM
                                        Case 8:21-ap-01023-ES     Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29            Desc
                                                                  Main Document    Page 19 of 59



                                         1 SCOTT TALKOV, State Bar No. 264676
                                           TALKOV LAW CORP.
                                         2 2900 Adams St Ste C225
                                           Riverside, California 92504
                                         3 Telephone: (951) 888-3300

                                         4 Email: scott@talkovlaw.com

                                         5 Attorneys for Debtor / Defendant Rosa A. Fridman

                                         6                          UNITED STATES BANKRUPTCY COURT

                                         7             CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

                                         8 In re                                              Case. No. 8:21-bk-10513-ES

                                         9 Rosa Fridman,                                      Chapter 7
                                        10                  Debtor.                           Adv. No. 8:21-ap-01023-ES
             TELEPHONE (951) 888-3300




                                             ______________________________________
              2900 ADAMS ST STE C225




                                        11
                RIVERSIDE, CA 92504




                                                                                              NOTICE OF DEPOSITION OF KARL
TALKOV LAW




                                        12 Karl Avetoom,                                      AVETOOM

                                        13                  Plaintiff,                        DEPOSITION:
                                                                                              Date: August 5, 2021
                                        14 v.                                                 Time: 10:00 a.m.
                                                                                              Place: Zoom Video Conference
                                        15 Rosa Fridman,

                                        16
                                                            Defendant.
                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27


                                                               NOTICE OF DEPOSITION OF CREDITOR KARL AVETOOM
                                                                                        1
                                        Case 8:21-ap-01023-ES      Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29              Desc
                                                                   Main Document    Page 20 of 59



                                         1 TO CREDITOR AND TO ALL PARTIES AND ANY ATTORNEYS OF RECORD

                                         2         PLEASE TAKE NOTICE THAT ON August 5, 2021, commencing at 10:00 A.M.,

                                         3 Debtor/Defendant Rosa Fridman, by and through her counsel at Talkov Law Corp., will take the

                                         4 deposition upon oral examination of Karl Avetoom in connection with the above captioned

                                         5 bankruptcy proceeding. The deposition will take place on the video-conferencing platform, Zoom.

                                         6 The Zoom instructions will be provided to party to be deposed by email before the deposition

                                         7 occurs. The deposition will be recorded by stenographic and audio means before a certified court

                                         8 reporter. The deposition will proceed in accordance with Rule 30 of the Federal Rules of Civil

                                         9 Procedure as incorporated by Federal Rules of Bankruptcy Procedure 7030 and will continue from

                                        10 day-to-day until completed.
             TELEPHONE (951) 888-3300
              2900 ADAMS ST STE C225




                                        11 Date: July 27, 2021                 TALKOV LAW CORP
                RIVERSIDE, CA 92504
TALKOV LAW




                                        12                                      Scott Talkov
                                        13                                     Scott Talkov
                                                                               Attorneys for Debtor and Defendant Rosa Fridman
                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27


                                                                 NOTICE OF DEPOSITION OF CREDITOR KARL AVETOOM
                                                                                            2
                                        Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                         Desc
                                                                       Main Document    Page 21 of 59



                                         1                                   PROOF OF SERVICE OF DOCUMENT

                                         2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                             address is: 2900 Adams Street, Suite C225, Riverside, CA 92504
                                         3
                                           A true and correct copy of the foregoing document entitled (specify): NOTICE OF DEPOSITION OF
                                         4 KARL AVETOOM will be served or was served (a) on the judge in chambers in the form and manner
                                             required by LBR 5005-2(d); and (b) in the manner stated below:
                                         5
                                             1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
                                         6 to controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
                                             hyperlink to the document. On (date) August 3, 2021, I checked the CM/ECF docket for this bankruptcy
                                         7 case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
                                             List to receive NEF transmission at the email addresses stated below:
                                         8
                                                             Service information continued on attached page
                                         9
                                             2. SERVED BY UNITED STATES MAIL:
                                        10 On (date), I served the following persons and/or entities at the last known addresses in this bankruptcy case
             TELEPHONE (951) 888-3300




                                             or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
              2900 ADAMS ST STE C225




                                        11 mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration
                RIVERSIDE, CA 92504
TALKOV LAW




                                             that mailing to the judge will be completed no later than 24 hours after the document is filed.
                                        12
                                                             Service information continued on attached page
                                        13
                                           3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
                                        14
                                           EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
                                        15 on August 3, 2021, I served the following persons and/or entities by personal delivery, overnight mail
                                           service, or (for those who consented in writing to such service method), by facsimile transmission and/or
                                        16 email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
                                           mail to, the judge will be completed no later than 24 hours after the document is filed.
                                        17
                                              Via Personal Service:                                    Via Email Service on August 3, 2021:
                                        18
                                              Karl Avetoom, Creditor and Plaintiff                     Karl Avetoom, Creditor and Plaintiff
                                        19    1100 Rutland Rd #9                                       kia002@att.net
                                              Newport Beach, CA 92660-4607
                                        20                                                             Karl T Anderson (TR)
                                                                                                       2edansie@gmail.com, kanderson@ecf.axosfs.com
                                        21
                                                                                                       United States Trustee (SA)
                                        22                                                             ustpregion16.sa.ecf@usdoj.gov

                                        23                   Service information continued on attached page

                                        24   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

                                        25     August 3, 2021      Leilani Caspillo                                          /s/Leilani Caspillo
                                               Date                Printed Name                                                  Signature
                                        26

                                        27


                                                                    NOTICE OF DEPOSITION OF CREDITOR KARL AVETOOM
                                                                                                   1
Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                        Main Document    Page 22 of 59
Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                        Main Document    Page 23 of 59
Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                        Main Document    Page 24 of 59
Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                        Main Document    Page 25 of 59
     Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                             Main Document    Page 26 of 59



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   EXHIBIT “3”
28


                                              17
                 MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
AT&T Yahoo Mail - Re: Notice of Deposition - In re Rosa Fridman (8:2...                  https://mail.yahoo.com/d/folders/1/messages/181254
                   Case 8:21-ap-01023-ES           Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                 Desc
                                                   Main Document    Page 27 of 59

             Re: Notice of Deposition - In re Rosa Fridman (8:21-bk-10512)/Avetoom v.
             Fridman (8:21-ap-01023-ES)

             From: kia002 (kia002@att.net)
             To:       kanderson@ecf.axosfs.com; 2edansie@gmail.com; ustpregion16.sa.ecf@usdoj.gov;
                       nick@talkovlaw.com; scott@talkovlaw.com
             Cc:       assistant@talkovlaw.com; chris@talkovlaw.com

             Date: Tuesday, August 3, 2021, 10:19 AM PDT



             To All,

             I have repeatedly objected to Mr. Talkov's unilaterally setting the deposition. His notice is again
             defective. At no time yesterday was I personally served.

             Our Homeowners Association has security cameras and so does our unit. Should any of the Talkov firm,
             including the party who supposedly lives by me, come forward and claim they personally served me, I
             will provide indisputable evidence that he is lying.

             Moreover I have serious concerns over the proofs of service being signed under penalty of perjury by
             Ms. Caspillo. I have received a copy of a filing by Mr. Talklov filed approximately one week ago, with a
             proof of service signed under penalty of perjury by Ms. Caspillo that contains false information on the
             ECF recipients and specifically omits me as a service recipient. I intend on bringing this to the Court's
             attention as this appears to be an improper ex parte attempt my Mr. Talkov.

             I previously informed Mr. Talkov that I do not accept service by email. He has repeatedly failed to serve
             via mail or personally.

             I will be filing for a protective order before the date of the defectively noticed deposition.

             Taping a notice to a dog gate is not personal service. As discussed with Mr. Talkov yesterday, there is
             no valid basis for a deposition as my motion for Summary Judgment is pending, with all facts to prove
             the § 523(a)(10) already admitted by the Defendant.

             Regards

             Karl Avetoom



               On Tuesday, August 3, 2021, 9:25:49 AM PDT, Nick Moss <nick@talkovlaw.com> wrote:


               All:

               Attached please find:

                        NOTICE OF DEPOSITION OF KARL AVETOOM




1 of 2                                                                                                                    8/3/21, 10:57 PM
AT&T Yahoo Mail - Re: Notice of Deposition - In re Rosa Fridman (8:2...              https://mail.yahoo.com/d/folders/1/messages/181254
                 Case 8:21-ap-01023-ES             Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29             Desc
                                                   Main Document    Page 28 of 59
               As you can see, the deponent has received service of this notice by email (both this email and via
               email sent July 30, 2021), by mail via correspondence deposited for mailing on July 30, 2021, and by
               personal service at your address of record (1100 Rutland Rd #9 Newport Beach, CA 92660-4607)
               yesterday, August 2, 2021.

               We look forward to the deposition scheduled for this upcoming Thursday, August 5, 2021.

               Regards,
               Nick
               --
                   Nick Moss | Attorney, Talkov Law
                   a: 10880 Wilshire Blvd. Ste 1101 | Los Angeles, CA 90024
                   e: nick@talkovlaw.com | w: www.talkovlaw.com
                   p: (310) 496-3300




2 of 2                                                                                                                8/3/21, 10:57 PM
     Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                             Main Document    Page 29 of 59



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   EXHIBIT “4”
28


                                              18
                 MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
AT&T Yahoo Mail - Re: Notice of Deposition of Karl Avetoom - In re R...    https://mail.yahoo.com/d/search/name=Scott%20Talkov&emailAddresse...
                  Case 8:21-ap-01023-ES             Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                       Desc
                                                    Main Document    Page 30 of 59

            Re: Notice of Deposition of Karl Avetoom - In re Rosa Fridman (8:21-bk-10513-
            ES)/Avetoom v. Fridman (8:21-ap-01023-ES)

            From: Scott Talkov (scott@talkovlaw.com)

            To:        kia002@att.net

            Cc:        nick@talkovlaw.com; assistant@talkovlaw.com

            Date: Thursday, July 29, 2021, 10:33 PM PDT



            Mr. Avetoom,

            It is unclear what causes you to believe that I have a "duty" to meet and confer regarding the properly noticed
            deposition sent by my oﬃce. Your email also continues to ignore my repeated requests for you to outline anything
            that would be discussed at this "meet and confer" you are proposing regarding your deposition.

            I hope you have something to speak about other than your desire not to be deposed (despite being an experienced
            self-represented litigant), as I am under no duty to explain to you my questions, purpose for the deposition or
            otherwise. You filed an adversary and have already filed a motion for summary judgment alleging that there is no
            triable issue of fact. My oﬃce is entitled to depose you to assist the court in determining if there are any triable
            issues of fact in addition to other proper purposes for a deposition.

            This will confirm that you are indeed welcome to record the conversation on your end just as I will record the call on
            my end. You're also welcome to have anyone you would like with you, including "Victor Balakin" (or is it Belakin?),
            the alleged creditor you have been in contact with. I look forward to your call on Monday, August 2, 2021 at 12:00
            p.m.

            Please also note that, if you do not appear at your deposition, a motion for terminating sanctions, issue sanctions,
            monetary sanctions, and any other appropriate remedy, will be filed with the court as discovery is intended to
            further, not hinder, the truth seeking function of the court.

            All the best,



                                         Scott Talkov | Attorney, Talkov Law
                                         e: scott@talkovlaw.com | w: www.talkovlaw.com
                                         p: (951) 888-3300




              On Thu, Jul 29, 2021 at 10:11 PM kia002 <kia002@att.net> wrote:
                  Mr. Taklov,

                  Ignoring your scurrilous attempts to avoid your duty to meet and confer, I propose the following for the meet
                  and confer

                  1.   Both parties mutually record the meet and confer phone call, and

                  2.   Both parties have one witness on the phone call.

                  Provide a window of time for Monday August 2, 2021 before 1 PM when your client, Rosa Fridman, is set to
                  resume her 341 examination.




1 of 3                                                                                                                            8/4/21, 11:59 AM
AT&T Yahoo Mail - Re: Notice of Deposition of Karl Avetoom - In re R...    https://mail.yahoo.com/d/search/name=Scott%20Talkov&emailAddresse...
                 Case 8:21-ap-01023-ES             Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                         Desc
                                                   Main Document    Page 31 of 59
                Regards

                Karl Avetoom




                On Thursday, July 29, 2021, 7:37:13 PM PDT, Scott Talkov <scott@talkovlaw.com> wrote:


                Mr. Avetoom-

                In light of reports made to me that other officers of the court refuse to speak to you by phone due to threats
                you've made to them, I would ask that you outline the purpose of the meet and confer by email to me.

                I look forward to hearing from you as there is no "meet and confer" requirement to noticing a deposition.

                Please further indicate if you consent to any calls being recorded so there is no confusion between my office
                and you as to what was said or agreed upon.

                Best Regards,

                Scott Talkov

                On Thu, Jul 29, 2021, 6:22 PM KA <kia002@att.net> wrote:
                   Scott,

                   Once again please provide a time where we can telephonically meet and confer regarding your discovery
                   attempts.

                   I replied to all, as you had included the US trustees office in your initial email, only you would know why.

                   Please provide a time tomorrow for a meet and confer by telephone.

                   Sent from my iPhone

                    On Jul 29, 2021, at 6:15 PM, Scott Talkov <scott@talkovlaw.com> wrote:



                    Mr. Avetoom,

                    I received your email attempting to "meet and confer" about the deposition I noticed in the adversary
                    you filed. Please indicate the nature of your attempt to "meet and confer" as I am unclear of your
                    purpose.

                    If you are simply requesting a different date, please let me know. Otherwise, I have no idea what there
                    is to meet and confer about as discovery is self effectuating.

                    Also, it is unclear why your copying on your email the US Trustee or Chapter 7 trustee, none of whom
                    are parties in the adversary, nor are they your attorneys. There is simply nothing improper about a
                    deposition in an adversary, meaning they simply have no interest in the properly noticed deposition in
                    the adversary you filed.

                    Best Regards,

                    Scott Talkov

                    On Wed, Jul 28, 2021, 11:01 PM KA <kia002@att.net> wrote:




2 of 3                                                                                                                            8/4/21, 11:59 AM
AT&T Yahoo Mail - Re: Notice of Deposition of Karl Avetoom - In re R...   https://mail.yahoo.com/d/search/name=Scott%20Talkov&emailAddresse...
                 Case 8:21-ap-01023-ES              Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                    Desc
                                                    Main Document    Page 32 of 59
                      Mr. Taklov,

                      Please let me know your availability for a “meet and confer” by telephone on Friday, July 30, 2021
                      regarding your request for discovery.

                      Regards


                      Karl Avetoom


                        On Jul 27, 2021, at 1:41 PM, Nick Moss <nick@talkovlaw.com> wrote:

                        All:

                        Please find attached:

                                  NOTICE OF DEPOSITION OF KARL AVETOOM

                        The deposition will take place on August 5, 2021 via Zoom. We will provide a Zoom address in
                        the days leading up to the deposition.

                        To ensure successful service of this notice, the NOTICE OF DEPOSITION OF KARL AVETOOM
                        was also sent by U.S. Mail to the Deponent at his address for service at: 1100 Rutland Rd #9
                        Newport Beach, CA 92660-4607

                        Regards,
                        Nick

                        --
                               Nick Moss | Attorney, Talkov Law
                               a: 10880 Wilshire Blvd. Ste 1101 | Los Angeles, CA 90024
                               e: nick@talkovlaw.com | w: wwwtalkovlaw.com
                               p: (310) 496-3300
                        <2021-07-27 - Notice of Deposition of Avetoom.pdf>




3 of 3                                                                                                                        8/4/21, 11:59 AM
Case 8:21-ap-01023-ES           Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                    Desc
                                Main Document    Page 33 of 59



From: kia002 <kia002@att.net>
To: Scott Talkov <scott@talkovlaw.com>
Cc: Nick Moss <nick@talkovlaw.com>
Sent: Wednesday, July 21, 2021, 9:50:46 PM PDT
Subject: Re: Status Report (8:21-ap-01023-ES)

Mr. Taklov,

There is no intended obstruction of discovery. However you have in several emails stated your intention
to conduct a deposition for the purpose of seeking information that is not remotely relevant to the claims
and/or defenses and proportionate to this Adversary Proceeding.

I have informed you of the issues in the 523(a)(10) matter. Your client has admitted to both
issues. There are no triable issues of fact. Your client admitted to denial of discharge in her 2012
Chapter 7 case. She has, under oath, listed the same claim in both her 2012 and 2021 Chapter 7 cases.

If you need to understand the two elements required to prove a 523(a)(10) adversary action, please see
In re Faramarz Bijan Khounani (B.A.P. 9th Cir., Feb. 2, 2017, No. 8:15-AP-01483-TA) 2017 WL 460968,
at *4, § 523(a)(10) is not premised on the debtor's commission of a tort or on a marital or fiduciary
relationship with the creditor. Instead, only two straightforward elements are required: 1) that the
claim at issue was a pre-petition claim in an earlier bankruptcy case, and 2) that the debtor either
waived his discharge or was denied his discharge under certain subsections of § 727(a) in that
prior case.

Your belief that you can conduct discovery on any issue is mistaken. The scope of discovery is not as
broad as you believe. As a lawyer you should understand the scope under Rule 26.

Again, there is no resisting discovery. You want to conduct discovery into matters that are not remotely
relevant to any claim or defense in this matter that does violence to Rule 26.

Moreover two business days notice is insufficient notice.

I would suggest you reconsider your approach and perhaps discuss this issue with Judge Smith at the
Status Conference to avoid unnecessary appearances before the Court.


Regards

Karl Avetoom


On Wednesday, July 21, 2021, 9:09:23 PM PDT, Scott Talkov <scott@talkovlaw.com> wrote:


Mr. Avetoom,

You're welcome to file a protective order based on your belief that discovery is never permissible based
on your allegations in the complaint and/or the debtor's answer thereto. However, in advance of an
order concluding that you are immune from discovery, we will proceed as allowed by law. Please
understand that improperly filed protective orders and failure to appear at a deposition can result in
monetary award. See FRBP 7037. I would encourage you to reconsider your proposed obstruction of
discovery intended to further the truthseeking function of the courts.

Best Regards
Case 8:21-ap-01023-ES             Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                       Desc
                                  Main Document    Page 34 of 59




Scott Talkov


On Wed, Jul 21, 2021, 6:38 PM KA <kia002@att.net> wrote:
Mr. Talkov,

Give you’ve already admitted to using this deposition to inquire into areas outside the scope of
discovery in this 523(a)(10) case, I will be filing for a protective order to make sure you follow the law.

The MSJ is not dependent on your request for a deposition at this time. All that is required under
523(a)(10) is that your client was denied discharge in a prior case, which you’ve admitted to in your
Answer, and that the same claim was listed in the non-discharge case that is listed in her current case,
which she’s signed her 2012 and 2021 schedules under oath listing the same claim, previously denied
discharge.




On Jul 21, 2021, at 6:02 PM, Scott Talkov <scott@talkovlaw.com> wrote:

Mr. Avetoom,

I haven't heard back from you with a date for your deposition. Given the pending motion for summary
judgment with only a limited time for response, I will set the deposition for this Monday, July 26, 2021 at
10:00 a.m. Formal notice will follow.

                              Scott Talkov | Attorney, Talkov Law
                              e: scott@talkovlaw.com | w: www.talkovlaw.com
                              p: (951) 888-3300




On Tue, Jul 20, 2021 at 8:36 PM Scott Talkov <scott@talkovlaw.com> wrote:
Mr. Avetoom-

Please indicate your availability for a deposition to occur on or before August 6, 2021.

I look forward to learning all about "Victor Balakin" (or is it Victor Belakin?), who you alleged is a person
whose declarations you twice proffered in the state court proceedings. I'm sure the Bankruptcy Court
will find it very informative.

Best Regards,

Scott Talkov
Case 8:21-ap-01023-ES            Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                    Desc
                                 Main Document    Page 35 of 59




On Tue, Jul 20, 2021, 8:07 PM KA <kia002@att.net> wrote:
Scott,

I will send you my copy of the joint status report, please return by Monday so I can file.

Deposing your clients’ friend for any evidence relevant to this adversary proceeding is up to you. I only
need to depose your client and her two sons should this go to trial.

How’s your real client Alex Fridman, I mean, Alex Theory, Moses Theory or Moises Theory?

Karl

Sent from my iPhone



On Jul 20, 2021, at 7:23 PM, Scott Talkov <scott@talkovlaw.com> wrote:


Hi Karl-

I don't think you understand my email. The normal way in which parties meet and confer in this context
is that you would send me your status report with your portion completed. After reviewing it, I will
understand what we should meet and confer about. Accordingly, no, my prior email was not intended as
my effort to meet and confer on your adversary complaint.

I would like to meet and confer on deposing Victor Balakin (or is it Balakin?). Please indicate on how we
can determine his address, and phone number, or if you can cause him to appear at a deposition. Given
your ability to proffer two declarations from this alleged creditor of the debtor over a two day period, I
am sure that you are of the belief that there is a real person by this name who can appear to be deposed
in this case along with the ability to show valid government identification to the court reporter.

Thank you,

Scott


On Tue, Jul 20, 2021, 3:43 PM KA <kia002@att.net> wrote:
More than happy to. Is this the extent of your efforts to meet and confer on issues?

I will send my copy tomorrow to you. Please return with your responses and I will file with the Court
before the Status Conference.


Karl




On Jul 20, 2021, at 2:46 PM, Scott Talkov <scott@talkovlaw.com> wrote:
Case 8:21-ap-01023-ES            Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                     Desc
                                 Main Document    Page 36 of 59



Mr. Avetoom,

The normal procedure would be for you to fill out your portion of the joint statement, then provide it to
me for my portion. Would you be so kind as to do so?


                             Scott Talkov | Attorney, Talkov Law
                             e: scott@talkovlaw.com | w: www.talkovlaw.com
                             p: (951) 888-3300




On Tue, Jul 20, 2021 at 11:54 AM KA <kia002@att.net> wrote:
Mr. Talkov,

As I have to prepare and file a joint status report next week relating to the adversary action in 8:21-
ap-01023-ES, would you please provide me with your responses as to:


1. When will you be ready for trial in this case?


2. If your answer to the above is more than 4 months after the summons issued in this case, give
reasons for further delay.


3. When do you expect to complete your discovery efforts?


4. What additional discovery do you require to prepare for trial?

Trial Time

1. What is your estimate of the time required to present your side of the case at trial (including
rebuttal stage if applicable)?


2. How many witnesses do you intend to call at trial (including opposing parties)?


3. How many exhibits do you anticipate using at trial?

Pretrial Conference

If you believe that a pre-trial conference is not necessary or appropriate in this case, please so note
below, stating your reasons:
Case 8:21-ap-01023-ES          Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                    Desc
                               Main Document    Page 37 of 59



Settlement.


1. What is the status of settlement efforts?


2. Has this dispute been formally mediated? I presume your response will be no as of this date.


3. Do you want this matter sent to mediation at this time?


Consennt to Bankruptcy Court

Does your client consent to the Bankruptcy Court’s jurisdiction to enter final judgment in this
matter.




Reagards
     Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                             Main Document    Page 38 of 59



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                   EXHIBIT “5”
26
27
28


                                              19
                 MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
     Case 8:21-ap-01023-ES         Doc 18
                                       12 Filed 08/04/21
                                                07/16/21 Entered 08/04/21
                                                                  07/16/21 16:44:29
                                                                           16:14:02      Desc
                                   MainDocument
                                   Main Document PagePage39
                                                         1 of
                                                            of13
                                                               59



 1   Karl Avetoom
 2   1100 Rutland Road # 9
     Newport Beach, CA 92660
 3   (949) 929-4787
     Email kia002@att.net
 4
 5
     Creditor and Plaintiff, In Pro Per
 6
 7
 8                                UNITED STATES BANKRUPTCY COURT

 9                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

10                                            )         Case No:    8:21-bk-10513-ES
     In re:                                   )
11                                            )
     Rosa Fridman                             )         Adversary Case No: 8:21-ap-01023-ES
12                                            )
                                Debtor        )         Hon: Erithe A. Smith
13                                            )
     ________________________________________ )         Chapter 7
14                                            )
     Karl Avetoom                             )
                                              )         PLAINTIFF’S SEPARATE STATEMENT OF
15                    Plaintiff                         UNCONTROVERTED FACTS AND
                                              )
16                                            )         CONCLUSIONS OF LAW IN SUPPORT OF
                  v.                          )         PLAINTIFF'S MOTION FOR SUMMARY
17                                            )
     Rosa Fridman                             )         JUDGMENT.
                                              )         (Plaintiff’s Notice of Motion and Motion for
18                   Defendant                )         Summary Judgment, Supporting Declaration of
19                                            )         Karl Avetoom, Plaintiff’s Request for Judicial
                                              )         Notice filed concurrently)
20                                            )
                                              )
                                              )         Hearing Info:
21
                                              )         September 9, 2021
22                                            )          :00 .m.
                                              )         Courtroom 5A (via remote appearance)
23                                            )
                                              )         411 W. Fourth St. Santa Ana CA 92701
24                                            )
     TO THE HONORABLE ERITHE A. SMITH, FEDERAL BANKRUPTCY JUDGE, TO
25
     DEFENDANT ROSA FRIDMAN AND HER ATTORNEY OF RECORD, AND TO ALL
26
     OTHER INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD:
27
              Plaintiff KARL AVETOOM ("AVETOOM" or “Plaintiff”) hereby submits his statement of
28


                                                    1
        PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES              Doc 18
                                            12 Filed 08/04/21
                                                     07/16/21 Entered 08/04/21
                                                                       07/16/21 16:44:29
                                                                                16:14:02             Desc
                                        MainDocument
                                        Main Document PagePage40
                                                              2 of
                                                                 of13
                                                                    59



 1   uncontroverted facts and conclusions of law pursuant to Local Bankruptcy Rule 7056-1(b)(2) as
 2   follows:
 3       I. INTRODUCTION.
 4           The matter before this Court is the motion for summary judgment in the above referenced
 5   adversary proceeding wherein Plaintiff KARL AVETOOM objects to the discharge of a debt owed to
 6   Plaintiff by defendant ROSA FRIDMAN pursuant to 11 U.S.C. § 523(a)(10), as a debt that was or
 7   could have been listed or scheduled by the debtor in a prior case concerning the debtor under title 11 or
 8   under the Bankruptcy Act in which the debtor was denied discharge under sections 727(a)(2), (3), (4),
 9   (5), (6), or (7) under title 11.
10           On September 9, 2021, at 2:00 p.m. in Courtroom 5A of the United States Bankruptcy Court,
11   before the Hon. Erithe A. Smith, United States Bankruptcy Judge, came on for hearing Plaintiff Karl
12   Avetoom’s Motion for Summary Judgment (the "Motion"). All appearances were as noted on the record.
13           The Court, having considered the moving papers and all pleadings filed in opposition to the
14   Motion, and all counsel having had an opportunity to be heard, the Court hereby adopts the following
15   Uncontroverted Facts and Conclusions of Law. To the extent any of the following findings of fact contain
16   conclusions of law, they shall be deemed to be conclusions of law. To the extent that any of the following
17   conclusions of law contain findings of fact, they shall be deemed to be findings of fact.
18      II. STATEMENT OF UNCONTROVERTED FACTS
19     UNCONTROVERTED FACT                                  SUPPORTING EVIDENCE
20         1. On November 18, 2011 Plaintiff                (a) Exhibit “1” to Avetoom declaration.
21     obtained a judgment against Defendant Rosa           (b) Plaintiff’s Request for Judicial Notice,
22     Fridman (“the State Court Judgment”) in the          Exhibit “1” thereto.
23     matter of Avetoom v. Arce, et al., Orange
24     County Superior Court case number 30-2010-
25     00345490, “the 2011 State Court Judgment.”
26         2. In or around January 3, 2012 the State        (a) Exhibit “2” to Avetoom declaration.
27     Trial Court denied Defendant’s Motion for a          (b) Plaintiff’s Request for Judicial Notice,
28     New Trial and Judgment Notwithstanding the           Exhibit “2” thereto.


                                                           2
         PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES        Doc 18
                                      12 Filed 08/04/21
                                               07/16/21 Entered 08/04/21
                                                                 07/16/21 16:44:29
                                                                          16:14:02               Desc
                                  MainDocument
                                  Main Document PagePage41
                                                        3 of
                                                           of13
                                                              59



 1    Verdict.
 2        3. The State Trial Court rejected            (a) Exhibit “3” to Avetoom declaration.
 3    Defendant’s repeated harassment of Plaintiff’s   Reporter’s Transcript of Proceedings January
 4    1997 low level conviction and found              3, 2012.
 5    Defendant had engaged in a “personal war”        (b) Plaintiff’s Request for Judicial Notice
 6    against Plaintiff.                               Exhibit “3”.
 7        4. The Trial Court reduced the award of      (a) Exhibit “3” to Avetoom declaration.
 8    punitive damages with Plaintiff’s stipulation.   Reporter’s Transcript of Proceedings January
 9                                                     3, 2012 at p.45.
10                                                     (b) Plaintiff’s request for judicial notice
11                                                     Exhibit “4”. Abstract with reduced amount.
12        5. On or around February 2, 2012             (a)     Exhibit “4” to Avetoom declaration
13    Plaintiff’s Judgment in OCSC 30-2010-            Abstract of Money Judgment.
14    00345490 Avetoom v. Arce, et al. was             (b) Plaintiff’s request for judicial notice
15    approximately $650,000.00                        Exhibit “4”.
16        6. On November 9, 2011 the State Court       (a) Exhibit “5” to Avetoom declaration TRO.
17    issued a TRO enjoining Defendant from            (b) Plaintiff’s RFJN Exh. 5.
18    dissipating assets.
19        7. On or around November 22, 2011 the        (a)     Exhibit “6” to Avetoom declaration,
20    State Court issued a preliminary injunction      Preliminary Injunction 30-2010-00345390.
21    preventing Defendant from continued              (b)     Plaintiff’s RFJN Exh. 6.
22    dissipation of assets
23        8. In 2014 Defendants Moisey Fridman         (a)     Exhibit “7” to Avetoom declaration,
24    and Rosa Fridman were found to have willfully 2014 Order and Judgment of Contempt 30-
25    violated the State Court’s TRO.                  2010-00345390.
26                                                     (b)     Plaintiff’s RFJN Exh. 7.
27        9. In 2015 Defendants Moisey Fridman         (a) Exhibit “8” to Avetoom declaration, 2015
28    and Rosa Fridman were found to have willfully Order and Judgment of Contempt 30-2010-


                                                       3
       PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES        Doc 18
                                      12 Filed 08/04/21
                                               07/16/21 Entered 08/04/21
                                                                 07/16/21 16:44:29
                                                                          16:14:02              Desc
                                  MainDocument
                                  Main Document PagePage42
                                                        4 of
                                                           of13
                                                              59



 1    violated the State Court’s Preliminary           00345390
 2    Injunction.                                      (b) Plaintiff’s RFJN Exh. 8.
 3       10. On or around February 10, 2012            (a) Exhibit “9” to Avetoom declaration.
 4    Defendant Rosa Fridman filed for bankruptcy      Notice 8:12-bk-11721-ES In re Moisey
 5    in the United States Bankruptcy Court for the    Fridman and Rosa Fridman.
 6    Central District of California, case No. 8:12-   (b) Plaintiff’s RFJN Exh. 9.
 7    bk-11721-ES.
 8       11. On or around May 24, 2012                 (a) Exhibit “10” to Avetoom declaration.
 9    Defendant’s bankruptcy case was converted to     See also Doc 36 case 8:12-bk-11721-ES.
10    a Chapter 7 case.                                (b) Plaintiff’s RFJN Exh. 10.
11       12. In her 2012 Chapter 7 Petition            (a) Exhibit “11” to Avetoom declaration
12    Defendant Rosa Fridman listed a debt owed to     Schedule D 8:12-bk-11721-ES Doc. 12, pg.
13    Plaintiff Karl Avetoom arising from Avetoom      11.
14    v. Arce, et al., Orange County Superior Court    (b) Exhibit “12” to Avetoom declaration,
15    case number 30-2010-00345490, the 2011           Amended Schedule. Case No. 8:12-bk-
16    State Court Judgment.                            11721-ES Schedule F, 8:12-bk-11721-ES
17                                                     Doc 178.
18                                                     (c) Exhibit “28” to Avetoom declaration
19                                                     filed claim in case No. 8:12-bk-11721-ES.
20                                                     (d) Plaintiff’s Request for Judicial Notice
21                                                     Exhibit “27”, Plaintiff’s filed claim in 2012
22                                                     Chapter 7 case.
23
24       13. On or around July 30, 2013 the Chapter    (a) Exhibit “13” to Avetoom declaration.
25    7 Trustee for Defendant FRIDMAN’S 2012           Trustee’s adversary Complaint filed in 8:12-
26    Chapter 7 bankruptcy filed an adversary          bk-11721-ES Doc 256.
27    proceeding, case Karl Anderson, Chapter 7        (b) Plaintiff’s RFJN Exhibit “13”
28    Trustee v. Moisey O. Fridman and Rosa A.


                                                       4
       PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES        Doc 18
                                      12 Filed 08/04/21
                                               07/16/21 Entered 08/04/21
                                                                 07/16/21 16:44:29
                                                                          16:14:02                  Desc
                                  MainDocument
                                  Main Document PagePage43
                                                        5 of
                                                           of13
                                                              59



 1    Fridman no. 8:13-ap-01253-ES, seeking denial
 2    of discharge under, inter alia, 11 U.S.C. § 727
 3    (a)(2), (4) and (5). The Chapter 7 Trustee
 4    alleged Defendant transferred, removed,
 5    destroyed, mutilated, or concealed property
 6    with the intent to hinder, delay or defraud
 7    creditors both pre and post-petition, Defendant
 8    made a false oath, (“the 2013 Adversary
 9    Proceeding”)
10      14. On or around January 30, 2015 Debtor        (a) Exhibit “14” to Avetoom declaration.
11    Rosa Fridman stipulated to non-discharge of       Stipulation 8:13-ap-01253-ES Doc 73
12    all debts in their bankruptcy case 8:12-bk-       (b) Defendant’s Answer to Plaintiff’s
13    11721-ES under all claims for relief sought by    Complaint 8:21-ap-01023-ES Doc 7 ¶ 13
14    the Chapter 7 Trustee in Adversary Case No.       admitting to denial of discharge in the 2012
15    8:13-ap-01253-ES, arising under 11 U.S.C. §       Chapter 7 case based on Section 727 (a)(2),
16    727(a)(2), (4), and (5)[Case 8:13-ap-01253-ES     (a)(4) and (a)(5) as alleged in this Adversary
17    Doc 73].                                          Complaint ( Doc 6. ¶ 13 “On or around
18                                                      January 30, 2015 Debtor Rosa Fridman
19                                                      stipulated to non-discharge of all debts in
20                                                      their bankruptcy case 8:12-bk-11721-ES
21                                                      under all claims for relief sought by the
22                                                      Chapter 7 Trustee in Adversary Case No.
23                                                      8:13-ap-01253-ES, arising under 11 U.S.C. §
24                                                      727(a)(2), (4), and (5)[Case 8:13-ap-01253-
25                                                      ES Doc 73]”.
26                                                      (c) Plaintiff’ RFJN Exh. 14.
27     15. On or around February 18, 2015 this          (a) Exhibit “15” to Avetoom declaration,
28    Court entered a Judgment denying discharge        Judgment denying discharge. 8:13-ap-


                                                        5
       PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES         Doc 18
                                       12 Filed 08/04/21
                                                07/16/21 Entered 08/04/21
                                                                  07/16/21 16:44:29
                                                                           16:14:02               Desc
                                   MainDocument
                                   Main Document PagePage44
                                                         6 of
                                                            of13
                                                               59



 1    under Section 727 of the bankruptcy code          01253-ES Doc 74
 2    against Debtors Moisey Fridman and Rosa           (b) Defendant’s Answer to Plaintiff’s
 3    Fridman [Case 8:13-ap- 01253-ES Doc 74] on        Complaint 8:21-ap-01023-ES ¶ 14, (Doc. 7).
 4    all causes of action set forth in the Chapter 7   Admitting to ¶ 14 of FAC in this matter
 5    Trustee’s Complaint, including those under 11     “On or around February 18, 2015 this Court
 6    U.S.C. §727(a)(2), (4), and (5).                  entered an Order denying discharge under
 7                                                      Section 727 of the bankruptcy code against
 8                                                      Debtors Moisey Fridman and Rosa Fridman
 9                                                      [Case 8:13-ap- 01253-ES Doc 74] on all
10                                                      causes of action set forth in the Chapter 7
11                                                      Trustee’s Complaint, including those under
12                                                      11 U.S.C. § 727(a)(2), (4), and (5).”
13                                                      (c) Plaintiff’s RFJN Exh. “15” Judgment
14     16. On or around November 27, 2015               (a) Exhibit “16” to Avetoom declaration,
15    Plaintiff filed an action against Defendant and   First Amended Complaint in Avetoom v.
16    her former attorneys for violating California’s   Risbrough, et al OCSC case no. 30-2015-
17    Fraudulent Transfer Act, Ca. Civil Code §         00820760.
18    3439 et seq. (“the 2015 Fraudulent Transfer       (b) Plaintiff’s Request for Judicial Notice,
19    action”) First Amended Complaint filed Jan        Exhibit “16”.
20    12, 2016.
21     17. On or around May 30, 2019 Defendants         (a) Exhibit “17” to Avetoom declaration,
22    Motion for Summary Judgment was denied            Minute Order Denying MSJ.
23                                                      (b) Plaintiff’s Request for Judicial Notice,
24                                                      Exhibit “17”.
25     18. On or around July 3, 2019 Defendant          (a) Exhibit “18” to Avetoom declaration,
26    D&R, Risbrough, Margaret Elder, Beach Crest       Filed Request for Dismissal against
27    Villas HOA and Plaintiff entered into a           Defendants D&R and Risbrough post
28    Settlement Agreement which included               settlement excluding Defendant Fridman.


                                                        6
       PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES          Doc 18
                                        12 Filed 08/04/21
                                                 07/16/21 Entered 08/04/21
                                                                   07/16/21 16:44:29
                                                                            16:14:02           Desc
                                    MainDocument
                                    Main Document PagePage45
                                                          7 of
                                                             of13
                                                                59



 1    dismissal of D&R and Risbrough.                (b) Plaintiff RFJN Exhibit # 18.
 2     19. Defendant Rosa Fridman threatened         (a) Exhibit “19” to Avetoom declaration,
 3    litigation against her former attorneys for    June 29, 2019 eMail from Rosa Fridman’s
 4    breach of fiduciary duty (SS # 19).            attorney threatening legal action against
 5                                                   Risbrough defendants.
 6     20. On or around July 9, 2019 Defendant       (a) Exhibit “20” to Avetoom declaration
 7    ROSA FRIDMAN entered in Settlement             (Reporter’s Transcript July 9, 2019).
 8    Agreement in Avetoom v. Risbrough, et al.,     (b) Plaintiff’s Request for Judicial Notice
 9    Orange County Superior Court case no. 30-      Exhibit “19” Reporter’s Transcript in
10    2015-00820760 stipulating that the 2011        Avetoom v. Risbrough, et al., Orange County
11    judgment in Avetoom v. Arce, et al., Orange    Superior Court case no. 30-2015-00820760.
12    County Superior Court case number 30-2010-     Pg. 2 “ROSA FRIDMAN STIPULATE THAT
13    00345490 is enforceable against Defendant      THE JUDGMENT IN CASE AVETOOM
14    FRIDMAN individually and in her capacity as    VERSUS ARCE, A-R-C-E, CASE NUMBER
15    Trustee for The Fridman Family Trust           30-2010-00345490 IS VALID AGAINST
16    established April 14, 2000.                    HER INDIVIDUALLY AND AS TRUSTEE
17                                                   OF FRIDMAN FAMILY TRUST.”
18                                                   (c) Avetoom declaration Exhibit “21”,
19                                                   Minute Order February 13, 2020 at pg. 1
20                                                   finding valid settlement entered into.
21                                                   (d) Plaintiff’s Request for Judicial Notice,
22                                                   Exhibit “20”. Minute Order p.1. finding
23                                                   valid settlement entered into.
24                                                   (e) Defendant’s Answer, Judgment 8:21-ap-
25                                                   01023-ES Doc 7 See Page 9 of 14 ¶1 “Rosa
26                                                   Fridman stipulates that the judgment in
27                                                   Avetoom v. Arce, Fridman Orange County
28                                                   Superior Court Case No. 30-2010-00345490 is


                                                     7
       PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES       Doc 18
                                     12 Filed 08/04/21
                                              07/16/21 Entered 08/04/21
                                                                07/16/21 16:44:29
                                                                         16:14:02              Desc
                                 MainDocument
                                 Main Document PagePage46
                                                       8 of
                                                          of13
                                                             59



 1                                                    valid against her both individually and as
 2                                                    Trustee for The Fridman Family Trust
 3                                                    Established On April 14, 2000.”
 4     21. On February 13, 2020 the State Court       (a) Avetoom declaration Exhibit “21”,
 5    ruled Defendant entered into a valid Settlement Minute Order February 13, 2020 at pg. 1.
 6    Agreement in case 30-2015-00820760 on July      (b) Plaintiff’s Request for Judicial Notice,
 7    9, 2019.                                        Exhibit “20”. Minute Order p.1.
 8     22. On or around February 11, 2021 Plaintiff   (a) Avetoom declaration Exhibit “22”
 9    AVETOOM renewed his 2011 State Court            Application For And Renewal of Judgment.
10    Money Judgment in Avetoom v. Arce Avetoom       30-2010-00345490-CU-PO-CJC - ROA #
11    v. Arce, et al., Orange County Superior Court   1214
12    case number 30-2010-00345490 against            (b) Plaintiff’s Request for Judicial Notice,
13    Defendant FRIDMAN in the amount of              Exhibit “21” thereto. 30-2010-00345490-
14    $ 1,199,740.83.                                 CU-PO-CJC - ROA # 1214
15     23. On or around February 22, 2021 the         (a) Avetoom declaration Exhibit “23”. OSC
16    Superior Court of Orange County issued an       Re Contempt Order OCSC case no. 30-2010-
17    Order to Show Cause Re: Contempt against        00345490.
18    Defendant for violating court orders            (b) Plaintiff’s RFJN Exhibit # 22. OSC.
19     24. On or about February 26, 2021              (a) Avetoom declaration Exhibit “24” (“the
20    Defendant FRIDMAN filed a Chapter 7             2021 Chapter 7 Petition”). Case No. 8:21-
21    bankruptcy case in the United States Federal    bk-10513-ES, Doc. 1.
22    Bankruptcy Court, for the Central District of   (b) (Id.) Petition Schedule F Doc. 1 at pgs.
23    California, case No. 8:21-bk-10513-ES (“the     18, 19 listing the 2011 State Court Judgment.
24    2021 Chapter 7 case”), where Defendant listed   (c) Avetoom declaration Exhibit “29” filed
25    under oath in Schedule F of her Petition the    claim in case No. 8:21-bk-10513-ES for
26    debt owed to Plaintiff arising from the 2011    Plaintiff’s 2011 State Court Judgment in
27    judgment in Avetoom v. Arce, et al., Orange     Avetoom v. Arce, et al., Orange County
28    County Superior Court case number 30-2010-      Superior Court case number 30-2010-


                                                      8
       PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES             Doc 18
                                           12 Filed 08/04/21
                                                    07/16/21 Entered 08/04/21
                                                                      07/16/21 16:44:29
                                                                               16:14:02          Desc
                                       MainDocument
                                       Main Document PagePage47
                                                             9 of
                                                                of13
                                                                   59



 1     00345490, the 2011 State Court Judgment.         00345490.
 2                                                      (d) Plaintiff’s Request for Judicial Notice
 3                                                      Exhibit “28”, Plaintiff’s filed claim in 2021
 4                                                      Chapter 7 case.
 5      25. On or around May 28, 2021 Plaintiff         (a) Avetoom declaration Exhibit “25”,
 6     filed this Adversary Proceeding against          Complaint. 8:21-ap-01023-ES Doc 1.
 7     Defendant seeking non-discharge of the 2011
 8     State Court Judgment listed by Defendant in
 9     both her 2012 and 2021 Chapter 7 cases.
10      26. On or around June 7, 2021 Plaintiff filed   (a) Avetoom declaration Exhibit “26”, First
11     his First Amended Complaint in this              Amended Complaint. 8:21-ap-01023-ES Doc
12     Adversary Proceeding.                            6, Filed 06/07/21
13      27. On or around June 28, 2021 Defendant        (a) Avetoom declaration Exhibit “27”
14     filed an Answer in this matter.                  Answer. 8:21-ap-01023-ES Doc 7.
15      28. Defendant admits in her Answer that she     (a) Avetoom decl. Exhibit “27” Answer.
16     was denied discharge of all debts in her 2012    (b) (Id.) See 8:21-ap-01023-ES Doc 7, Pg.
17     Chapter 7 case pursuant to 11 U.S.C. §§          3 ¶¶ 13, 14 admitting to ¶¶ 13, 14 in
18     727(a)(2), (a)(4) and (a)(5).                    Plaintiff’s FAC (8:21-ap-01023-ES Doc 6
19                                                      Filed 06/07/21). ¶ 13 relating to Defendant’s
20                                                      stipulation to denial of discharge: ¶ 14,
21                                                      Judgment entered denying discharge.
22
23     III. CONCLUSIONS OF LAW.
24          The Court is vested with jurisdiction over this core proceeding pursuant to the provisions of 28
25   U.S.C. §157(b)(2)(I), (J) and (O).
26          Pursuant to Local Bankruptcy Rule, 7056-l(f), Facts Deemed Admitted. In determining any
27   motion for summary judgment or partial summa1y adjudication, the court may assume that the
28   material facts as claimed and adequately supported by the movant are admitted to exist without


                                                        9
        PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES           Doc 18
                                         12 Filed 08/04/21
                                                  07/16/21 Entered 08/04/21
                                                                    07/16/21 16:44:29
                                                                             16:14:02                Desc
                                     Main Document         10 of 59
                                                      Page 48    13



 1   controversy, except to the extent that such facts are: (1) Included in the "statement of genuine issues,"
 2   and (2) Adequately controverted by declaration or other evidence filed in opposition to the motion.
 3            All findings of fact are incorporated by reference as conclusions of law, and all conclusions of
 4   law are incorporated by reference as findings of fact.
 5            The exclusive issue before the Court is whether the indebtedness owed by Defendant to
 6   Plaintiff as reflected in the state court judgment referenced in Plaintiff's Complaint is within the
 7   exceptions to discharge of 11 U.S.C. §523(a)(10) and, consequently, nondischargeable.
 8            A party is entitled to summary judgment when "the pleadings, depositions, answers to
 9   interrogatories, and admissions on file, together with tl1e affidavits, if any, show that there is no
10   genuine issue as to any material fact and tl1at the moving party is entitled to judgment as a matter of
11   law." Federal Rule of Civil Procedure 56(c), incorporated into bankruptcy proceedings by Federal Rule
12   of Bankruptcy Procedure 7056; see also, Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
13            In this adversary proceeding, Plaintiff has the burden of persuasion at trial to prove its claims
14   under 11 U.S.C.§ 523(a) by a preponderance of the evidence that the debt owed by Defendant is
15   excepted from discharge. Grogan v. Garner, 498 U.S. 279,291 (1991); 4 Resnick and Sommer, Collier
16   on Bankruptcy, ¶ 523.04 at 523-19 - 523-20 and nn. 16 and 18 (l6th ed. 2013).
17            11 U.S.C. § 523(a)(10) provides that a discharge under title 727 of title 11 does not discharge
18   an individual debtor from any debt that was or could have been listed or scheduled by the debtor in a
19   prior case concerning the debtor under title 11 or under the Bankruptcy Act in which the debtor was
20   denied discharge under sections 727(a)(2), (3), (4), (5), (6), or (7) under title 11.
21            The elements of claim preclusion are: (1) whether the parties are identical or in privity; (2)
22   whether the judgment in the prior action was rendered by a court of competent jurisdiction; (3) whether
23   there was a final judgment on the merits; and (4) whether the same claim or cause of action was
24   involved in both suits. Owens v. Kaiser Foundation Health Plan, Inc. 244 F.3d 708, 713 (9th Cir.,
25   2001).
26            The concept of “privity” “involves a person so identified in interest with another that he
27   represents the same legal right.” Zaragosa v. Craven (1949) 33 Cal.2d 315, 318.
28            On November 18, 2015 in the 2013 Adversary Proceeding Karl Anderson, Chapter 7 Trustee


                                                           10
         PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES         Doc 18
                                       12 Filed 08/04/21
                                                07/16/21 Entered 08/04/21
                                                                  07/16/21 16:44:29
                                                                           16:14:02                Desc
                                   Main Document         11 of 59
                                                    Page 49    13



 1   v. Moisey O. Fridman and Rosa A. Fridman, Case No. 8:13-ap-01253-ES, this Court entered a
 2   judgment against Defendant and ordered and adjudged that Defendant ROSA FRIDMAN be denied
 3   discharge based on the Chapter 7 Trustee's adversary complaint, on all causes of action under 11
 4   U.S.C. § 727 (a)(2), 727 (a)(4) and 727 (a)(5).
 5          The 2013 Adversary Proceeding involved parties that were in privity, sharing the same
 6   common interest for denial of discharge, of Plaintiff’s 2011 State Court Judgment claim and the
 7   Chapter 7 Trustee’s interest in obtaining non-discharge of all claims including Plaintiff’s, meeting the
 8   identical claims contained the instant proceeding.
 9          This Court had subject matter jurisdiction and personal jurisdiction in the 2013 Adversary
10   Proceeding. There was a final judgment on the merits. The same claim, Plaintiff’s claim against
11   Defendant listed in Defendant’s 2012 Chapter 7 case and Defendant’s 2021 Chapter 7 case, as the
12   same claim. Therefore, the 2013 Adversary Proceeding is to be given the effect of claim preclusion in
13   the instant proceeding.
14          Moreover, under the doctrines of merger and bar (as incorporated by the doctrine of claim
15   preclusion) all of the claims pled in the 2013 Adversary Proceeding were merged into the Judgment,
16   thus foreclosing litigation of matters that should have been raised in that action. Under the doctrine of
17   merger, Debtor is barred from asserting defenses that were and/or should have been raised in the prior
18   proceeding. Littlejohn v. U.S., 321 F.3d 915, 919-920 (9th Cir., 2003).
19          Having contained all the necessary elements to be proven under §523(a)(10), the judgment
20   entered by this Court in Adversary Proceeding, Case No. 8:13-ap-01253-ES is res judicata as to the
21   issue of dischargeability of the debt under § 523(a)(10).
22          Under California law, upon Plaintiff’s filing of an application to renew a judgment, the
23   judgment is automatically renewed (C.C.P. §§ 683.120, 683.150) The Rutter Guide (2021) 7. Period
24   During Which Judgment Enforceable; Renewal Procedures, Cal. Prac. Guide Enf. J. & Debt Ch. 6A-7
25          The indebtedness owed by Defendant to Plaintiff as reflected in the 2011 State Court Judgment
26   in Avetoom v. Arce, et al Orange County Superior Court case number 30-2010-00345490 as claim in
27   the amount of $1,199,740.67 (the "Avetoom Claim") is squarely within the exceptions to discharge of
28   11 U.S.C. §523(a)(10) and the subject debt is, consequently, nondischargeable and enforceable against


                                                          11
        PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
     Case 8:21-ap-01023-ES   Doc 18
                                 12 Filed 08/04/21
                                          07/16/21 Entered 08/04/21
                                                            07/16/21 16:44:29
                                                                     16:14:02        Desc
                             Main Document         12 of 59
                                              Page 50    13



 1   Defendant ROSA FRIDMAN.
 2
 3                                                   /s Karl Avetoom
 4   Dated June 12, 2021                       By:   __________________________
                                                     Karl Avetoom
 5
                                                     Creditor and Plaintiff, In Pro Per
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              12
        PLAINTIFF’S SEPARATE STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW.
        Case 8:21-ap-01023-ES                     Doc 18
                                                      12 Filed 08/04/21
                                                               07/16/21 Entered 08/04/21
                                                                                 07/16/21 16:44:29
                                                                                          16:14:02                                     Desc
                                                  Main Document         13 of 59
                                                                   Page 51    13



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

7451 Warner Ave #E191 Huntington Beach, CA 92647

A true and correct copy of the foregoing document entitled PLAINTIFF’S SEPARATE STATEMENT OF
UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW IN SUPPORT OF PLAINTIFF'S
MOTION FOR SUMMARY JUDGMENT.

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
JUNE 28, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Karl T Anderson (TR) 2edansie@gmail.com, kanderson@ecf.axosfs.com
Scott Talkov scott@talkovlaw.com, talkovlaw@ecf.courtdrive.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 16, 20201               Sal W. Hanna
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
     Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                             Main Document    Page 52 of 59



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                   EXHIBIT “6”
26
27
28


                                              20
                 MOTION FOR PROTECTIVE ORDER AND QUASHING DEPOSITION NOTICE.
Case 8:21-ap-01023-ES   Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29   Desc
                        Main Document    Page 53 of 59
Case 8:21-ap-01023-ES         Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                  Desc
                              Main Document    Page 54 of 59



                                              21st Century Investigations
                                              Investigations and Risk Assessment
                                                      PI License # 21688
                                                      (714) 244-6959
                                              P.O. Box 3223, Costa Mesa Ca. 92628
                                              21.detectiveagency@gmail.com




DECLARATION OF BARRY QUENTIN BROOKS
I, Barry Brooks, hereby declare as follows:
       1.      I am a private investigator duly licensed in the State of California. I am a retired
law enforcement officer for Los Angeles Police Department and a former State Bar of California
investigator. I have personal knowledge of the following facts and if called upon to testify under
oath, I could and wound do so competently.
       2.      On August 2, 2021, as the request of Plaintiff Karl Avetoom, I came to Mr.
Avetoom’s residence to witness to a telephonic meet and confer regarding discovery in an
adversary proceeding in the bankruptcy case of one ROSA FRIDMAN. The phone call was
between Mr. Avetoom and Defendant’s counsel, Mr. Scott Talkov.
       3.      During this telephonic meet and confer, Mr. Avetoom informed Mr. Talklov that
he did not agree to email service. Mr. Avetoom also informed Mr. Talkov that he had not
received notice by mail of a subpoena to appear at a deposition. Mr. Talkov stated that he had an
associate of his office that lived a few blocks away and would come and personally serve Mr.
Avetoom that day with a deposition subpoena. After the meet and confer phone call was over, at
approximately 1 pm. I was with Mr. Avetoom as his residence when a young Caucasian male
with dark hair came up the staircase by Mr. Avetoom’s unit. This person looked around and then
taped some papers to a wooden small dog gate, stepped back and appeared to take photographs.
The individual then looked around, removed the papers and left Mr. Avetoom’s complex heading
east on Rutland Road towards Bedford Lane. At no time did this person attempt to come to the
front door of Mr. Avetoom’s unit and attempt service. I have seen photographs attached to an
email set from Talkov law on August 3, 2021 which contain photographs of papers that were
Case 8:21-ap-01023-ES         Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29               Desc
                              Main Document    Page 55 of 59



taped to the dog gate outside Mr. Avetoom’s residence the previous day. At no time did this
individual even come to the front door of Mr. Avetoom’s residence. Mr. Avetoom’s association
has security cameras installed and Mr. Avetoom’s front door uses a Ring doorbell with video. I
have reviewed the video from this timeframe and it supports that this party did not come to the
front door to attempt to personally serve Mr. Avetoom.



       4.      During this meet and confer, aside from general discussions of Rule 26 witnesses
and documents, Mr. Avetoom attempted to obtain a response as to why Defendant’s counsel
needed to conduct a deposition, when there was a motion for summary judgment pending. Mr.
Talkov did not offer any firm response outside of stating he did not need to discuss his discovery
with Mr. Avetoom. After some minutes, Mr. Talkov stated that he needed to conduct the
deposition because of a hypothetical situation, that Rosa Fridman had paid Mr. Avetoom’s 2011
judgment in full after the last “727” case. Mr. Avetoom responded that if they are alleging that
Rosa Fridman has somehow paid the entire judgment, he would like to see how she paid this
million dollar judgment off. Later in the conversation Mr. Talkov stated that the judgment Mr.
Avetoom holds is in an amount in excess of anything Rosa Fridman could afford to pay,
contradicting the hypothetical Mr. Talkov expressed. During this telephonic meeting Mr. Talkov
avoided responding to Mr. Avetoom’s request for explanations into how discovery related to
Defendant’s affirmative defenses under section 547. While Mr. Avetoom took the position that
discovery is limited to claim and defenses proximate to these issues under Rule 26, Mr. Taklow
appeared to take the position that he did not have to disclose his discovery needs and did not
agree to limit discovery under Rule 26. Mr. Avetoom stated that he would move for a protective
order if Defendant’s counsel did not agree to resolve the discovery differences. Mr. Avetoom
stated he would have to retain counsel to prevent harassment from Defendant’s counsel.


       5.          Mr. Avetoom showed me an email from the United States Postal Service that
shows a handwritten envelope bearing the post mark of July 31, 2021 was sent to him. Mr.
Avetoom suspected foul play by Defendant’s attorneys and asked me to accompany him to the
Case 8:21-ap-01023-ES         Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29               Desc
                              Main Document    Page 56 of 59



mail box to retrieve and open the letter. I agreed and the letter contained a postmark of July 31,
2021 (Saturday) and postmarked from Santa Ana, CA. There was no return address. It contained
one single stamp. I opened the envelope and there were two pieces of blank paper inside. There
was no other mail addressed to Mr. Avetoom. This post mark appears to be on or around the
same time Defendant’s counsel claims to have mailed a deposition notice referenced in their
August 3, 2021 email.


     I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct.
Executed August 3, 2021 in Costa Mesa, CA.
                                                     By:     _________________________
                                                             Barry Q. Brooks.
             Case 8:21-ap-01023-ES     Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29              Desc
                                       Main Document    Page 57 of 59


 Attorney or Party Name, Address, Telephone & FAX FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Karl Avetoom
 1100 Rutland Road #9
 Newport Beach, CA 92660



      Attorney for Movant
      Movant appearing without an attorney
                                UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:
 ROSA FRIDMAN                                             CASE NO.: 8:21-bk-10513-ES
                                                          CHAPTER: 7

                                 Debtor(s).



                                                          ADV. NO. 8:21-ap-01023-ES
 KARL AVETOOM

                                 Plaintiff(s)
                                                                vSUPPLEMENTAL NOTICE OF HEARING
                            v.                                 TO BE HELD REMOTELY USING ZOOMGOV
                                                                         AUDIO AND VIDEO
 ROSA FRIDMAN

                                                          HEARING DATE:         9/9/2021
                                 Defendant(s)
                                                          HEARING
                                                             v    TIME:         10:30 am

 Movant: Karl Avetoom

     1. The Movant has filed the following written notice or other pleading ("Notice") advising of a hearing to be
        held in the above-captioned case, on the date and time indicated above, before the Honorable Erithe A.
        Smith, United States Bankruptcy Judge (insert name of pleading and, if available, docket number):

              PLAINTIFFF KARL AVETOOM’S MOTION FOR A PROTECTIVE ORDER OR
              ALTERNATIVELY FOR AN ORDER QUASHING FALSE SERVICE OF DEPOSITION
              SUBPOENA.

     2. Please be advised that because of the COVID-19 pandemic, the Court will conduct the hearing
        using ZoomGov audio and video technology. Information on how to participate in the hearing using
        ZoomGov is provided on the following page of this notice.



     3. Hearing participants and members of the public may participate in and/or observe the hearing using
        ZoomGov, free of charge.

April 2021                                            Page 1                ZOOMGOV HEARING NOTICE_ES_AP
             Case 8:21-ap-01023-ES      Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29               Desc
                                        Main Document    Page 58 of 59

     4. Individuals may connect by ZoomGov audio and video using a personal computer (equipped with
        camera, microphone and speaker), or a handheld mobile device with an integrated camera, microphone
        and speaker (such as an iPhone, iPad, Android phone or Android tablet). The connection can be initiated
        by entering the "Meeting URL" into a web browser on any of these devices, provided the device is
        connected to the Internet. Individuals connecting in this manner will be prompted for the Meeting ID and
        Password shown below.
     5. Individuals also may connect to the hearing by telephone only, using the telephone number provided
        below. Individuals connecting in this manner also will be prompted for the Meeting ID and Password.
     6. Neither a Zoom nor a ZoomGov account is necessary to participate in or observe the hearing, and no
        pre-registration is required.
     7. The audio portion of the hearing will be recorded electronically by the Court and constitute its official
        record.
     8. All persons are strictly prohibited from making any other recording of court proceedings, whether by
        video, audio, "screenshot," or otherwise. Violation of this prohibition may result in the imposition of
        monetary and non-monetary sanctions.
     9. The following is the unique ZoomGov connection information for the above-referenced hearing:


                    Meeting URL: https://cacb.zoomgov.com/j/1619031127


                    Meeting ID: 161 903 1127


                    Password: 200100


                    Telephone: 1 (669) 254 5252 or 1 (646) 828-7666




     10. More information on using ZoomGov to participate in this hearing is available on the Court's website at
         the following web address: https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-and-
             training-participants


.
Date:
                                                       Printed name of law firm (if applicable)


                                                       Karl Avetoom
                                                       Printed name of individual Movant or attorney for Movant




April 2021                                             Page 2                 ZOOMGOV HEARING NOTICE_ES_AP
        Case 8:21-ap-01023-ES                     Doc 18 Filed 08/04/21 Entered 08/04/21 16:44:29                                      Desc
                                                  Main Document    Page 59 of 59



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

OPR 7451 Warner Ave #E191 Huntington Beach, CA 92647 Reg'd Process Server # 3050

A true and correct copy of the foregoing document entitled PLAINTIFFF KARL AVETOOM’S MOTION
FOR A PROTECTIVE ORDER OR ALTERNATIVELY FOR AN ORDER QUASHING FALSE SERVICE
OF DEPOSITION SUBPOENA. DECLARATIONS OF KARL AVETOOM AND BARRY Q. BROOKS
INSUPPORT. SUPPLEMENTAL ZOOM NOTICE.

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 26, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Karl T Anderson (TR) 2edansie@gmail.com, kanderson@ecf.axosfs.com
Scott Talkov scott@talkovlaw.com, talkovlaw@ecf.courtdrive.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ________, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 August 4, 2021                 Sal W. Hanna
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
